OWEN, Judge.
In the final judgment dissolving the marriage of the parties to this appeal, ap-pellee-husband was directed to make support payments of $33.00 to the wife for each of the two children and alimony payments of $33.00 to the wife, but through clerical error or oversight the judgment did not specify how such payments were to be made. On oral argument before the court, counsel for the respective parties stipulated that such payments were to be made weekly. Accordingly the final judgment is modified to this effect. Appellant’s other points are without merit and the judgment, as herein modified, is affirmed.
Affirmed, as modified.
DOWNEY, J., and DRIVER, B. J., Associate Judge, concur.